DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 12-14, 20-25 and 31-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shoji et al. (US 2014/0140114 and Shoji hereinafter)
Regarding claim 1, Shoji discloses a half-bridge power module [see fig. 1], comprising: at least three non-jumping power terminals [node between 15 and 13, 15 and 14, 17 and 20] at a non-jumping potential [+V, ground, potential between 17 and 20], wherein multiple power devices [11-12 and 13-14] and at least one first capacitor [15] are electrically connected between a first non-jumping power terminal [node between 15 and 13] and a second non-jumping power terminal [node between 15 and 14] of the at least three non-jumping power terminals; wherein the multiple power devices are connected in series [11 connected in series with 12 or 13 connected in series with 14] and configured as a bridge arm [e.g. bridge transistors 11 and 12 
Regarding claim 13, Shoji discloses [fig. 1] a power module, comprising: at least three non-jumping power terminals at a non-jumping potential [node between 15 and 13, 15 and 14, 17 and 20], wherein multiple power devices [11-14] and at least one first capacitor [15] are electrically connected between a first non-jumping power terminal [node between 15 and 13] and a second non-jumping power terminal [node between 15 and 14] of the at least three non-jumping power terminals, wherein the multiple power devices are connected to form two half-bridge arms [e.g. bridge transistors 11 and 12 constitute one arm of a full bridge circuit 10 and bridge transistors 13 and 14 constitute another arm of a full bridge circuit 10], and wherein the first capacitor is connected in parallel with the two half-bridge arms [capacitor 15 is connected in parallel with bridge arm 11/12 and 12/14; and at least two jumping power terminals [node between 13 and 14 and node between 11 and 12] at jumping potentials, wherein a first jumping power terminal [node between 13 and 14] of the at least two jumping power terminals is electrically connected to one terminal of a first power inductor [17] and a third non-jumping 
Regarding claim 24, Shoji discloses a power module [see fig. 1], comprising: at least three non-jumping power terminals [node between 15 and 13, 15 and 14, 17 and 20] at a non-jumping potential [+V, ground, potential between 17 and 20], wherein multiple power devices [11-14] are electrically connected between a first non-jumping power terminal [node between 15 and 13] and a second non-jumping power terminal [node between 15 and 14] of the at least three non-jumping power terminals to form a full-bridge arm [bridge transistors 11, 12, 13 and 14 constitute a full bridge circuit 10], wherein two diodes are connected in series to form a first bridge arm that is connected in parallel with both terminals of two of the multiple power devices [see fig. 1], and wherein two capacitors [19 and 20] are connected in series between the first non-jumping power terminal and the second non-jumping power terminal to form a second bridge arm [bridge transistors 13 and 14]; and at least one jumping power terminal [node between 13 and 14] at a jumping potential [potential between 13 and 14], wherein a first jumping power terminal [node between 13 and 14] of the at least one jumping power terminal is electrically connected to one terminal of a power inductor [17] and a third non-jumping power terminal [node between 17 and 20] of the at least three non-jumping power terminals is electrically 
Regarding claims 2, 14 and 25 Shoji discloses wherein a terminal of the second capacitor that is electrically connected to the third non-jumping power terminal is further provided with an auxiliary terminal [terminal between 20 and 3], the auxiliary terminal being electrically connected to a terminal of an external capacitor [18].
Regarding claims 9, 21 and 31, Shoji discloses wherein the power module is a high frequency switching power module [para. 0118].
Regarding claim 10, Shoji discloses [fig. 1] wherein the first jumping power terminal of the at least one jumping power terminal is a center point of the bridge arm.
Regarding claim 12, Shoji discloses [fig. 1] wherein the at least three non-jumping power terminals further includes a fifth non-jumping power terminal [node at Cy], the fifth non-jumping power terminal and the third non-jumping power terminal being electrically connected.
Regarding claim 20, Shoji discloses [fig. 1] wherein each half-bridge arm includes at least two power devices connected in series.
Regarding claim 22, Shoji discloses [see fig. 1], wherein the first jumping power terminal of the at least two jumping power terminals [node between 11 and 12] is a center point of one of two half-bridge arms, and wherein the second jumping power terminal of the at least two jumping power terminals [node between 13 and 14] is a center point of the other one of the two half-bridge arms.

Regarding claim 32, Shoji discloses wherein the first jumping power terminal of the at least one jumping power terminal [node between 13 and 14] is a center point of the full-bridge arm.
Regarding claim 33, Shoji discloses wherein the at least three non-jumping power terminals further includes a fourth non-jumping power terminal [node between 18 and 19], wherein at least one third capacitor [19] is electrically connected between the fourth non-jumping power terminal and at least one of other non-jumping power terminals excluding the third non-jumping power terminal among the at least three non-jumping power terminals.
Regarding claim 34, Shoji discloses wherein the at least three non-jumping power terminals further includes a fifth non-jumping power terminal [node between 18 and 19], the fifth non-jumping power terminal and the third non-jumping power terminal being electrically connected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6, 15-18 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al.
Regarding claims 3, 15 and 26, Shoji discloses all the features with respect to claims 1, 13 and 24 as outlined above. Shoji further discloses wherein the first non-jumping power terminal is used as a reference point at a reference potential [V+]. Shoji does not explicitly disclose wherein the jumping power terminal has a high-low level jumping with respect to the reference point with a voltage rising rate greater than 10V/us. One of ordinary skill in the art would have been motivated to have used the claimed voltage range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Regarding claims 4, 16 and 27, Shoji discloses wherein the non-jumping power terminal is at a fixed potential [fixed voltage V+/GND] with respect to the reference point; or has a sinusoidal ripple with a frequency less than 10 kHz with respect to the reference point with the voltage rising rate less than 2V/us; or is provided with an AC voltage with a frequency less than 10KHz with respect to the reference point.

Regarding claims 6, 18 and 29, Shoji discloses all the features with respect to claims 1, 13 and 24 as outlined above. Shoji does not explicitly disclose wherein the value of the second capacitor is greater than lnF. One of ordinary skill in the art would have been motivated to have used the claimed range since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)
Claims 7, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. in view of Edwards (US 2013/0001746).
Regarding claims 7, 19 and 30, Shoji discloses all the features with respect to claims 1, 13 and 24 as outlined above. Shoji does not explicitly disclose wherein the second capacitor is a Surface Mount Capacitor (SMC) or a capacitor die.
	However, Edwards discloses wherein a capacitor is provided in a die [die capacitor, claim 3/13]. It would have been obvious to one of ordinary skill in the art before the effective filling .
Response to Arguments
Applicant's arguments filed on 02/08/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Shoji fails to disclose or suggest “wherein the multiple power devices are connected in series and configured as a bridge arm, and wherein the first capacitor is connected in parallel with the bridge arm”.  However, Shoji discloses as shown in figure 1 wherein the multiple power devices [for e.g. 11 and 12] are connected in series and configured as a bridge arm, and wherein the first capacitor [15] is connected in parallel with the bridge arm. 
Applicant also argues that Shoji fails to disclose or suggest a half-bridge power module. Examiner respectfully disagrees. Shoji discloses as shown in figure 1 wherein bridge transistors [11] and [12] constitute half bridge circuit of [10]. Moreover, a half bridge power module recites in the preamble. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02, Section II, citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305; 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
 Therefore, Shoji still read on the claims and the rejection stands.
Regarding claim 13, applicant also argues that Shoji fails to disclose or suggest “a first jumping power terminal of the at least two jumping power terminals is electrically connected to 
Shoji discloses as shown in figure 1 wherein a first jumping power terminal [node between 13 and 14] of the at least two jumping power terminals is electrically connected to one terminal of a first power inductor [17] and a third non-jumping power terminal [node between 17 and 20] of the at least three non-jumping power terminals is electrically connected to the other terminal of the first power inductor, and wherein a second jumping power terminal  [node between 11 and 12] of the at least two jumping power terminals is electrically connected to one terminal of a second power inductor [16] and the third non-jumping power terminal is electrically connected to the other terminal of the second power inductor. Therefore, Shoji still read on the claims and the rejection stands.
Regarding claim 24, applicant also argues that Shoji fails to disclose or suggest “at least three non-jumping power terminals at a non-jumping potential, wherein multiple power devices are electrically connected between a first non-jumping power terminal and a second non-jumping power terminal of the at least three non-jumping power terminals to form a full-bridge arm, wherein two diodes are connected in series to form a first bridge arm that is connected in parallel with both terminals of two of the multiple power devices, and wherein two capacitors are connected in series between the first non-jumping power terminal and the second non-jumping power terminal to form a second bridge arm.” Examiner respectfully disagrees.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842